DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Response to Amendment
The amendment filed 03/04/2022 has been entered.  Claims 1, 6, 39 and 51-56 have been amended; no new claims have been canceled (claims 7-38, 40-41 and 48-49 were canceled in previous amendments); and no new claims have been added.  Claims 1-6, 39, 42-47 and 50-56 remain.  The rejections of claim 6, 50 and 56 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to these claims and based on Applicant’s Remarks filed on 01/12/2022 regarding the first interpretation of claim 6 (see page 9 of 14, third paragraph through page 10 of 14, first full paragraph).  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Mikhael Mikhalev (Attorney Reg. No. 72,500) on 05/31/2022. 
The application has been amended as follows:
1. (Currently Amended) A random access method for a User Equipment (UE), comprising: 
selecting one or more beams after receiving random access resource configurations corresponding to a plurality of beams transmitted from a network side; and 
selecting a random access resource whose transmission time is a designated transmission time from available random access resources in accordance with a random access resource configuration of the random access resource configurations corresponding to the one or more beams, to transmit a random access request, wherein the available random access resources comprise a random access resource with an earlier transmission time and a random access resource with an earliest transmission time, 
wherein the random access resource whose transmission time is the designated transmission time is a randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.

2. (Original) The random access method according to claim 1, wherein 
the selecting the one or more beams comprises: selecting a firstly detected beam; and 	accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: selecting a random access resource with an earliest transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request.

3. (Previously Presented) The random access method according to claim 1, wherein 
the selecting the one or more beams comprises: selecting a firstly detected beam; and 	accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: randomly selecting an available random access resource from a plurality of available random access resources within a predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time.

4. (Original) The random access method according to claim 1, wherein 
the selecting the one or more beams comprises: selecting all of beams detected before initiating a random access process; and 
accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: selecting a random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request.

5. (Previously Presented) The random access method according to claim 1, wherein 
the selecting the one or more beams comprises: selecting all of beams detected before initiating a random access process; and 
accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: randomly selecting an available random access resource from all of the available random access resources within a predetermined time period in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for a random access resource with an earliest transmission time.

6. (Previously Presented) A random access method for a UE, comprising: 
selecting a firstly detected first beam; 
selecting a first random access resource with an earliest transmission time from available random access resources in accordance with a random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit a random access request; or randomly selecting an available first random access resource from a plurality of available random access resources within a first predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit the random access request, wherein the first predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time that is determined in accordance with the random access resource configuration corresponding to the firstly detected first beam; 
selecting a second beam detected before transmitting a random access request; 	selecting a second random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configuration corresponding to the first beam and a random access resource configuration corresponding to the second beam; or randomly selecting an available second random access resource from all of the available random access resources within a second predetermined time period in accordance with the random access resource configurations corresponding respectively to the first beam and the second beam, wherein the second predetermined time period is a time period determined in accordance with the time for the random access resource with the earliest transmission time that is determined in accordance with the random access resource configurations corresponding respectively to the first beam and the second beam; 	when the second random access resource is different from the first random access resource, transmitting the random access request through the second random access resource; and 
when the second random access resource is the first random access resource, transmitting the random access request through the second random access resource or the first random access resource.

7.-38. (Cancelled)

39. (Currently Amended) A UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to: 
select one or more beams after receiving random access resource configurations corresponding to a plurality of beams transmitted from a network side; and 
select a random access resource whose transmission time is a designated transmission time from available random access resources in accordance with a random access resource configuration of the random access resource configurations corresponding to the one or more beams, to transmit a random access request, wherein the available random access resources comprise a random access resource with an earlier transmission time and a random access resource with an earliest transmission time, 
wherein the random access resource whose transmission time is the designated transmission time is a randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.

40-41. (Cancelled)

42. (Previously Presented) The random access method according to claim 1, wherein the random access resource whose transmission time is the designated transmission time is a random access resource with an earliest transmission time, or is any one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.

43. (Previously Presented) The UE according to claim 39, wherein the random access resource whose transmission time is the designated transmission time is a random access resource with an earliest transmission time, or is any one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.

44. (Previously Presented) The UE according to claim 39, wherein the processor is further configured to execute the computer program to: 
select a firstly detected beam; and 
select a random access resource with an earliest transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request.

45. (Previously Presented) The UE according to claim 39, wherein the processor is further configured to execute the computer program to: 
select a firstly detected beam; and 
randomly select an available random access resource from a plurality of available random access resources within a predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time.

46. (Previously Presented) The UE according to claim 39, wherein the processor is further configured to execute the computer program to: 
select all of beams detected before initiating a random access process; and 
select a random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request.

47. (Previously Presented) The UE according to claim 39, wherein the processor is further configured to execute the computer program to: 
select all of beams detected before initiating a random access process; and 
randomly select an available random access resource from all of the available random access resources within a predetermined time period in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for a random access resource with an earliest transmission time.

48-49. (Cancelled)

50. (Previously Presented) A UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to implement the random access method according to claim 6.

51. (Previously Presented) A non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor, to implement the random access method according to claim 1.

52. (Previously Presented) The non-transitory computer-readable storage medium according to claim 51, wherein the computer program is further executed by the processor to: 	select a firstly detected beam; and 
select a random access resource with an earliest transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request.

53. (Previously Presented) The non-transitory computer-readable storage medium according to claim 51, wherein the computer program is further executed by the processor to: 	select a firstly detected beam; and 
randomly select an available random access resource from a plurality of available random access resources within a predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time.

54. (Previously Presented) The non-transitory computer-readable storage medium according to claim 51, wherein the computer program is further executed by the processor to: 	select all of beams detected before initiating a random access process; and
select a random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request.

55. (Previously Presented) The non-transitory computer-readable storage medium according to claim 51, wherein the computer program is further executed by the processor to: 	select all of beams detected before initiating a random access process; and 
randomly select an available random access resource from all of the available random access resources within a predetermined time period in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for a random access resource with an earliest transmission time.

56. (Previously Presented) A non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor, to implement the random access method according to claim 6.

Allowable Subject Matter
Claims 1-6, 39, 42-47 and 50-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a random access method for a user equipment.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see FIG. 2 and paragraphs [0045] – [0048] of Applicant’s specification as filed) including “selecting a random access resource whose transmission time is a designated transmission time from available random access resources in accordance with a random access resource configuration of the random access resource configurations corresponding to the one or more beams, to transmit a random access request, wherein the available random access resources comprise a random access resource with an earlier transmission time and a random access resource with an earliest transmission time, wherein the random access resource whose transmission time is the designated transmission time is a randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.”  In particular, the prior art of record does not teach identifying a time period corresponding to an earliest transmission time for random access resources and randomly selecting a random access resource within that time period for transmitting a random access request using the selected resource.  Accordingly, with the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Applicant’s independent claim 6 recites, inter alia, a method as defined in the specification (see FIG. 7 and paragraphs [0070] – [0079] of Applicant’s specification as filed) including “randomly selecting an available first random access resource from a plurality of available random access resources within a first predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit the random access request, wherein the first predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time that is determined in accordance with the random access resource configuration corresponding to the firstly detected first beam; selecting a second beam detected before transmitting a random access request; selecting a second random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configuration corresponding to the first beam and a random access resource configuration corresponding to the second beam; or randomly selecting an available second random access resource from all of the available random access resources within a second predetermined time period in accordance with the random access resource configurations corresponding respectively to the first beam and the second beam, wherein the second predetermined time period is a time period determined in accordance with the time for the random access resource with the earliest transmission time that is determined in accordance with the random access resource configurations corresponding respectively to the first beam and the second beam; when the second random access resource is different from the first random access resource, transmitting the random access request through the second random access resource; and when the second random access resource is the first random access resource, transmitting the random access request through the second random access resource or the first random access resource.”  With the quoted limitations, Applicant’s independent claim 6 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claims 39 and 51, containing limitations similar to claim 1, are allowed for the same reasons as set forth above for claim 1.  Independent claims 50 and 56, containing limitations similar to claim 6, are allowed for the same reasons as set forth above for claim 6.  Accordingly, Applicant’s claims 1-6, 39, 42-47 and 50-56, renumbered as claims 1-20 are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413